DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 2/8/2022, are acknowledged.  Claims 1, 3-12 and 14-20 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 9, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Insect Molecular Biology (2010) 19(5), 683-693 in view of Hellman et al., PLoS ONE 5(1):e8682 (2010) and Sung et al. (U.S. Patent No. 7,919,072).  
Regarding claim 1, Zhang et al. teaches “chitosan/double-stranded RNA nanoparticles-mediated RNA interference to silence chitin synthase genes through larval feeding in the African malaria mosquito.”  Title. 
Zhang et al. does not teach EGCG.
Hellman et al. teaches synergistic and additive effect of Epigallocatchin Gallate and Digitonin on Plasmodium Sporozoite survival and motility.  See Title.   Hellman et al. teaches that EGCG has antimalarial potential.  See page e8682, col. 1. 
Sung et al. teach bioactive nanoparticles comprising chitosan, poly-glutamic acid and at least one bioactive agent (current claim 3-5 and 9).    See Abstract.   The nanoparticles may be loaded with dsRNA.  See col. 45, lines 47-52.  Nanoparticles may also be loaded with Epigallocatechin Gallate (EGCG).  See col. 56, lines 20-29.  
Sung et al. does not teach dsRNA and EGCG assembled in a nanoparticle together.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the nanoparticle of Zhang et al. to incorporate EGCG for its antimalarial properties as taught by Hellman et al. and arrive at the claimed invention.  This modification and conclusion of obviousness would fall under the rational of combining prior art elements according to known methods to yield predictable results.  Indeed, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972).  Here, one of ordinary skill in the art would add EGCG incorporate its antimalarial properties to a prior art nanoparticle used to control insects that are vectors of malaria.  The results of the modification would have been predictable to a skilled artisan in view of Sung et al. that teaches similar nanoparticles that comprise chitosan and dsRNS or EGCG. 
	Regarding claim 3, Sung et al. teaches the nanoparticles may also comprise PGA.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/006,588 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to compositions comprising the same if not similar combination of materials, for instance, EGCG, polymers and dsRNA.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ROBERT S CABRAL/Primary Examiner, Art Unit 1618